Title: To James Madison from James Taylor, 19 July 1807
From: Taylor, James
To: Madison, James



Dear Sir
New Port 13th. July 1807.

Your favour by Genl. Carbery was handed to me a few days ago for which please accept my thanks.
By the present Mail we have received accounts of the bills of Indictment found by the Grand Jury at Richmond.  This information appears to give great pleasure to all, but the Federalists & some of them appear to be pleased or affect to be so.  For my own part I gave you my opinion at an early stage of this business, which sentiments I think ought to be entertained by every American who is a friend to his country.
I mentioned to you in one of my former letters that John Smith esq was gone to Orleans.  His friends in this quarter wish he was here to go on & Stand his trial in August.
Altho many have thought him not ignorant of this business yet but few it is believed supposed him so deeply concerned as it is feared he is.
Ambrose D. Smith son to John Smith & the person who was the Witness in the case of Burr at Richmond got here two days ago.  He gave us the first information.  He brought a letter from Genl. Wilkinson to J. Smith in which he states that he does not know from whom the evidence came against him that he did not hear his name mentioned before the Grand Jury.  Genl. Carbery shewed me the letter & has sent the Secretary of the Navy a Copy of it.  The enemies of Wilkinson here Seem to be some what confounded at the account of the finding of so many bills & Seeing a list of so many respectable Witnesses to the Indictments.  They were tickling them selves at the report that the Key to Burr’s letter in Cypher was lost.
I hope this will find your self Mrs. Madison & family well.  It leaves my family & our friends generally well.  Mr. Berry (who married my sister) has had a severe Spell but is recovering fast.  My brothers eldest Son is now with me.  He left his family well a few days ago.
I expect we shall have old Genl. Scott for our next Governor.  Posey & him self are the only candidates.  My brother writes me Scott in his opinion will out poll him far & it is my opinion.  I think our present Governor a little tainted with Federalism & we ought to be guarded.  It has been thought Shelby would come forward but it is now ascertained he will not.
If Mr. Jefferson does not agree to serve again you will not lose a vote in this State & the State of Ohio.  The Federalists are also in your favour, at least all those I have heard say any thing about it.
I pray you Sir to accept with Mrs. Madison the best wishes of my self & Mrs. Taylor & am Dr. Sir with great respect & esteem in haste your friend & Servt.

James Taylor


P S.  Young Smith goes back to the trial on the 3d. Augt. JT.

